Title: George Mercer to Andrew Lewis, 7 October 1755
From: Mercer, George
To: Lewis, Andrew

 

To Major Andrew Lewis.
[7 October 1755]

I am Ordered by Colonel Washington to acquaint you, that there is Clothing at Winchester, for which he sends an Order on the Store keeper there.
If any of the men can not march without Shoes; you must apply to Mr Dick, who has a Quantity.
He desires that Captain Waggener would proceed immediately to Alexandria his Orders are left there with Major Carlyle. I am Yours,

G: Mercer. Aid de Camp.
October 7 1755.    

